DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,911,206 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the limitations where the ACK/NACK bits comprised in the ACK/NACK payload comprise at least: one ACK/NACK bit for each of the at least one first carrier with respective maximum number of TBs that the UE is configured to receive in a downlink frequency band of the first carrier is equal to 1; and two ACK/NACK bits for each of the at least one second carrier with respective maximum number of TBs that the UE is configured to receive in a downlink frequency band of the second carrier is equal to 2 when considered with other limitations in the claims as a whole.
Independent claim 9 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the limitations where the ACK/NACK bits comprised in the ACK/NACK payload comprise at least: one ACK/NACK bit for each of the at least one first carrier with respective maximum number of TBs to be transmitted for the UE in a downlink frequency band of the first carrier is equal to 1; and two ACK/NACK bits for each of the at least one second carrier with respective maximum number of TBs to be transmitted for the UE in a downlink frequency band of the second carrier is equal to 2 when considered with other limitations in the claims as a whole.
Dependent claims 2-8, 10-12, and 14-20 are allowed based on the virtue of their dependency on the allowed base claims 1, 9, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476